Title: From Alexander Hamilton to James McHenry, December 1799
From: Hamilton, Alexander
To: McHenry, James


Philadelphia Decr1799
Sir
Pursuant to an instruction some time since received from you, I have now the honor to offer to your consideration a new plan for the uniform of the army.
You are too sensible of the influence of good appearance, in point of dress and equipment, upon the spirit and Temper of an army, to make it necessary to illustrate its importance. The present uniform is materially defective in this respect. The plan now offered has been digested with a careful eye to the advantage of good appearance without departing improperly from considerations of simplicity and œconomy. It is very desireable that there should be an early decision upon it as a great number of Officers suspend the procuring of new uniforms in expectation of a change; and if obliged by delay to provide according to the present standard, would be exposed in case of alteration to an additional expence which to many of them would be burthensome. As to any article not provided for by law, An expectation may be signified ⟨that⟩ it will ⟨be prov⟩ided ⟨at the expe⟩nce of the Troops themselves. It is believed that this idea will meet with no impediment.
I send you an estimate of Cloathing necessary for the future years supply of the troops under my immediate command. If materials for coats vests & overalls could be soon put into the hands of the different corps they might be made up during the Winter Quarters which would save expence to the public and afford an opportunity of having the articles much better fitted to the wearers of them.
With great respect
The Secy of War

